Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
An intravascular stent, configured for use in an iliac vein, comprising:
A positioning segment and a supporting segment connected thereto in an axial direction,
The positioning segment comprising a plurality of first repeating units distributed in a circumferential direction,
The supporting segment comprising at least two supporting units and at least one connecting unit, each supporting unit comprising a plurality of second repeating element distributed in the circumferential direction,
The number of first repeating elements being different than the number of second repeating elements of each supporting unit, holes formed by the first repeating elements being larger than holes formed by the second repeating elements, the second repeating elements of the supporting units at the ends of the supporting segment are one-to-one connected with the second repeating elements of the respective adjacent supporting units, the front end of the supporting segment is connected with 3-10 first developing units, a length of the first repeating element is 5-15mm, a length of the supporting segment is 40-140mm, a thickness of the stent is 0.1-0.3mm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774